PER CURIAM.
Pursuant to our previous mandate in A.D.M. Prods., Inc. v. Solomon, 831 So.2d 259 (Fla. 3d DCA 2002), the trial court conducted a Kinney1 hearing on the appellant’s motion to dismiss for forum non conveniens and denied the same. On this appeal, on the record before us, we cannot find that the denial of the motion was an abuse of discretion. See Fla. R. Civ. P. 1.061(a); Ira Mex, Inc. v. Southeastern Interior Constr., Inc., 777 So.2d 1107 (Fla. 4th DCA 2001) (decision to grant or deny motion to dismiss from inconvenient forum rests in sound discretion of trial court, subject to review for abuse of discretion). Accordingly, we affirm the same.
Affirmed.

. See Kinney Sys., Inc. v. Cont'l Ins. Co., 674 So.2d 86 (Fla.1996).